Citation Nr: 0914024	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
August 1963.  
The Veteran died in November 1986.  The appellant seeks 
recognition as the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO) in June 2006 that the appellant could not be recognized 
as the surviving spouse of the Veteran and that she was 
therefore ineligible for DIC benefits.

Procedural history

In June 2006, the RO advised the appellant that she was not 
eligible for DIC benefits.  The appellant perfected an appeal 
of that denial.

In December 2008, the appellant testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before a Member of the Board.  See 38 
C.F.R. § 20.700(e) (2008).  A transcript of which has been 
associated with the Veteran's claims file.



FINDINGS OF FACT

1.  The appellant was born in May 1945.

2.  The Veteran and the appellant were married in April 1964; 
the appellant's marriage to the Veteran was terminated by his 
death in November 1986.

3.  The appellant remarried in December 1989, when she was 
less than 57 years of age; she remains married to her spouse 
from that marriage.

4.  The appellant did not file a claim for DIC benefits until 
April 2006.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of the Veteran.  38 U.S.C.A. §§ 101, 103 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.50, 3.55, 3.114, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The sole question before the Board is whether the appellant 
meets the threshold eligibility requirements established by 
statute for DIC benefits.  The appellant contends that she 
should be awarded DIC benefits for at least the approximately 
three years between the date of death of the Veteran and her 
remarriage.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist a claimant in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  
See VAOGCPREC 5-2004.    

This case deals with the issue of whether the appellant meets 
the threshold eligibility requirements established by statute 
for DIC benefits.  The pertinent facts in this case are not 
in dispute; application of pertinent provisions of the law 
and regulations will determine the outcome.  The Board finds 
that no amount of additional evidentiary development would 
change the outcome of this case, and therefore the provisions 
of the VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and provided testimony at a hearing before the 
undersigned Veterans Law Judge.  

Pertinent law and regulations

DIC benefits are payable to the surviving spouse, child, or 
parent of a veteran who died of a service-connected cause 
after December 31, 1956.  38 C.F.R. § 3.5.  "Surviving 
spouse" is defined as a person of the opposite sex who was 
validly married to the veteran at the time of death; who 
lived with the veteran continuously from the date of marriage 
to the date of death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran and without the fault of the spouse); and who has not 
remarried or lived with another person of the opposite sex 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  

Recent legislation has carved out some limited exceptions and 
provides for specific benefits to certain surviving spouses 
whose remarriages are still intact.  Specifically, in 2003 
legislation was enacted that permits surviving spouses who 
remarried after the age of 57 to retain DIC benefits.  
Veterans Benefits Act of 2003, Pub. L. 108-123, § 101(a), 117 
Stat. 2651 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).

Analysis

The appellant's birth certificate reflects that she was born 
in May 1945.  
The Veteran and the appellant were married in April 1964, and 
the appellant's marriage to the Veteran was terminated by his 
death in November 1986.  
The appellant did not file a claim for DIC benefits until 
April 2006.  

The appellant in her claim indicated that she remarried in 
December 1989.  She was 44 years old at the time of her 
remarriage and thus less than 57 years of age at that time.  
The appellant testified that she is still married to her 
spouse from that marriage.  See the hearing transcript, page 
7.  Therefore, the amendment permitting surviving spouses who 
remarry after the age of 57 to retain DIC benefits is not 
applicable to her claim.  The amendment clearly and 
unambiguously states that the remarriage must take place 
after age 57; the appellant remarried at age 44.  
Thus, she is ineligible for DIC benefits because she does not 
satisfy the criteria to be considered the Veteran's surviving 
spouse.

The appellant is also contending more narrowly that she may 
be eligible for DIC benefits for the approximately three year 
period from the death of the Veteran in 1986 to her 
remarriage in 1989.  However, any consideration of such 
benefits is precluded by the fact that she filed her claim in 
2006, long after her remarriage.  



Under 38 C.F.R. § 3.400(c), a claim for benefits sought would 
have to be filed within one year of the date of the Veteran's 
death.  Otherwise the date of the claim controls.  As the 
evidence shows, the appellant did not submit a substantially 
complete application to the VA for DIC benefits until April 
2006, nearly 20 years after the Veteran's death in 1986.

Under 38 C.F.R. § 3.114, where an award is made pursuant to a 
liberalizing law or regulation, in order for a claimant to be 
eligible for a retroactive payment, the evidence must show 
that he or she met all the eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law and remained eligible continuously through the date of 
his or her claim or administrative determination of 
entitlement.  In this case, the appellant lost her 
eligibility to seek benefits as a surviving spouse when she 
remarried in 1989, over 16 years before filing her claim.  
Therefore, retroactive benefits are not available under 
38 C.F.R. § 3.114.

While it is unfortunate that the appellant may not have 
learned about possible VA benefits to which she might have 
been entitled until 2006, the Court has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  Furthermore, VA is under 
no legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
See Lyman v. Brown, 
5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 
(1991).

It appears that the appellant is raising an argument couched 
in equity.  Specifically, the appellant is arguing that she 
could have been entitled to DIC benefits prior to her 
remarriage in 1989 had she in fact timely filed a claim.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  

In sum, the Board concludes that the appellant is not a 
surviving spouse for purposes of DIC benefits.  Because of 
the absence of legal merit or lack of entitlement under the 
law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for DIC benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


